DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1, 2, 4-8, 10, 11 and 16 are rejected.
	Claims 3, 12-15 and 17-21 are withdrawn.
	Claim 9 has been cancelled.


Election/Restrictions
Claims 17-21 are withdrawn because they directed to a method of filtering a suspension, as stated in the previous Office Action.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-11 and 16 are finally rejected under 35 U.S.C. 103 as being unpatentable over Grippi et al. (US 2004/0071786) [hereinafter Grippi] in view of Antanavich et al. (US 5,585,007) [hereinafter Antanavich].
With respect to claim 1, Grippi discloses a cartridge 200, as shown in Fig. 20, having: a vessel divided into first and second compartments 204, 36, separated laterally from each other by a filtering device 224 (liquid-permeable filter) through which liquid can permeate between the first and second compartments 204, 36 (see paragraph 
Grippi lacks the lid and the vessel screwed together; and a second septum over the second compartment, made of a material that is soft enough to be actuated open and closed automatically by respective insertion and withdrawal of a straight rigid second needle in a second direction providing a completely straight and unobstructed linear access pathway into the second compartment.
With respect to the lid and the vessel screwed together: Grippi teaches the lid 216 and the vessel are connected together, as shown in Fig. 20.  Grippi further teaches that one of the walls of the vessel may have a removable portion or other access area through which the membrane may be obtained (see paragraph 0138).  It would have been obvious to one of ordinary skill in the art to provide the lid and the vessel screwed together, as claimed by applicant, in order to be able to remove the membrane through the lid (see paragraph 0138 of Grippi) and since one of ordinary skill would recognize to choose a desired connection between the lid and the vessel according to a desired application and a screwed connection is a common connecting means in the art.


	With respect to claim 2, Grippi discloses wherein the filter 224 is arranged in such that the first compartment 204 and the second compartment 36 are each delimited by a portion of the vessel, by a portion of the lid 216, and by the filter 224, as shown in Fig. 20.



	With respect to claim 5, Grippi discloses wherein the filter 224 comprises pores having a diameter of at least 0.02 µm and no more than 10 µm (see paragraph 0135).

With respect to claim 6, Grippi teaches the vessel having an interior space having a volume, as shown in Fig. 20.  Grippi lacks wherein an interior space of the container has a volume of at least 0.1 mL and no more than 50 mL.  However, the specific volume claimed by applicant is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 7, Grippi discloses wherein the vessel is configured to be closed by the lid 216, as shown in Fig. 20.



	With respect to claim 10, Grippi as modified by Antanavich lacks wherein the vessel has a substantially cylindrical shape.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claim 11, Grippi discloses an outer wall (positioning aid), as shown in Fig. 20, the positioning aid being configured to guide the cartridge 200 in a defined alignment into a drum rotor (holder) (see paragraph 0137).

With respect to claim 16, the recitation “wherein a first opening in the lid or a second opening in the lid is suitable for treating a suspension present in the interior space by way of ultra-sound”, has been considered to be a recitation of the intended .  


Response to Arguments
Applicant's arguments filed on August 6, 2021, have been fully considered but they are not persuasive.
In response to applicant’s argument that it would have not been obvious to provide an access having a septum to Grippi’s external chamber 236: This argument is not persuasive.  It would have been obvious to one of ordinary skill in the art to provide the vessel disclosed by Grippi with a second septum of a soft material and straight direction, as taught by Antanavich, in order to allow fluid to be extracted from the container by a syringe needle (see col. 16, lines 37-40 of Antanavich), and since Grippi already suggests that the walls may have an access area in order to remove the material from chamber 36 (see paragraph 0138).
	In response to applicant’s argument that Grippi lacks the lid and the vessel screwed together: This argument is not persuasive. Grippi teaches the lid 216 and the vessel are connected together, as shown in Fig. 20.  Grippi further teaches that one of the walls of the vessel may have a removable portion or other access area through which the membrane may be obtained (see paragraph 0138).  It would have been obvious to one of ordinary skill in the art to provide the lid and the vessel screwed together, as claimed by applicant, in order to be able to remove the membrane through the lid (see paragraph 0138 of Grippi) and since one of ordinary skill would recognize to choose a desired connection between the lid and the vessel according to a desired application and a screwed connection is a common connecting means in the art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778